Citation Nr: 1103613	
Decision Date: 01/28/11    Archive Date: 02/08/11

DOCKET NO.  09-13 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a skin condition, to 
include urticaria.  


REPRESENTATION

Appellant represented by:	Armed Forces Service Corporation


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1984 to March 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).

In correspondence dated and received in April 2009, the Veteran 
withdrew his claims of entitlement to service connection for 
cervicalgia and aortic regurgitation with mitral valve prolapsed.  
In the same April 2009 correspondence, the Veteran also withdrew 
his claim of entitlement to an initial compensable evaluation for 
hiatal hernia with reflux.  As such, those issues are not before 
the Board for appellate consideration.  38 C.F.R. § 20.204(c) 
(2010). 

For the reasons explained below, the current appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

After a review of the record, the Board observes that further 
development is required prior to adjudicating the Veteran's 
claim.

The Veteran's service treatment records indicate that he was 
first diagnosed with acute urticaria, most likely secondary to a 
viral syndrome, in February 1992.  The Veteran did not complain 
of any further symptoms of urticaria nor seek treatment for such 
condition until February 2005, when he indicated that his 
symptoms began in mid November 2004.

In February 2005, the Veteran sought treatment for a "skin 
breakdown" and reported that it began several months prior.  On 
that occasion, an allergy consult was placed for urticaria.  Also 
in February 2005, the Veteran presented for an annual physical 
with complaints of urticaria and stated that his symptoms of such 
condition began mid November 2004 on the back of his neck and 
scalp.  The Veteran stated that he took Benadryl and over the 
counter medication for prevention.  It was noted that the Veteran 
was getting lesions and some itching on his hands and feet.  The 
physician noted that given the Veteran's persistent urticaria, 
the Veteran should be seen at an allergy clinic.

A March 2005 service treatment record indicated that the Veteran 
had experienced a four month history of urticaria.  It was noted 
that lesions typically occur on the back of the Veteran's neck 
and scalp.  Upon examination, the Veteran's skin was warm, dry, 
no lesions were apparent, and no dermatographism was noted 
following a scratch applied to the Veteran's arm with a cotton 
tip applicator.

Also in March 2005, the Veteran presented for treatment at an 
allergy clinic.  On such occasion the impression noted was 
idiopathic urticaria with a history of symptoms for about four 
months.  

In March 2006, the Veteran was seen at the internal medicine 
clinic whereby the Veteran reported a history of urticaria for 
one year, as well as complaints of periodic patches under his 
arms bilaterally for one month.  Upon examination of the skin it 
was noted that the Veteran had erythematous patches of the 
bilateral axilla, especially in the creases, with a questionable 
fine scale.  The Veteran was diagnosed with urticaria and a rash 
most suggestive of atopic dermatitis.  

After discharge from service, the Veteran underwent a VA 
examination in June 2007, wherein the Veteran reported that he 
experiences flare-ups of his skin disorder as often as three 
times per week, and the he estimated experiencing 20 to 30 
attacks each year of such skin disorder.  The Veteran reported 
that such flare-ups and attacks involve his head, neck, and both 
hands.  The Veteran indicated that he had treated such condition 
in the last 12 months by topical medication only.  Upon 
examination, the examiner noted an absence of skin disease and 
further noted that the Veteran did not have any scars on his 
skin.  The examiner stated that he was unable to diagnose a skin 
condition because at the time of such examination, there was no 
pathology from which to render a diagnosis.

The last VA examination was conducted more than 3 years ago, and 
there is no current medical evidence in the record since the 2007 
VA examination.  Given the alleged waxing and waning nature of 
the Veteran's claimed disorder, a VA skin examination should be 
conducted to determine whether the Veteran suffers from a chronic 
skin disorder related to the urticaria and dermatitis diagnosed 
in service.  

Relevant ongoing medical records should also be obtained. 38 
U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the material 
could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, 
addresses, and approximate dates of treatment 
from all health care providers who have 
treated him for a skin disorder at any time 
since his discharge from service in March 
2007.  After securing any necessary release, 
the RO/AMC should obtain any records which 
are not duplicates of those contained in the 
claims file.  If any requested records are 
unavailable, then the file should be 
annotated as such and the Veteran should be 
so notified. 

2.  Schedule the Veteran for a VA skin 
examination by a dermatologist to determine 
whether or not the Veteran suffers from a 
chronic skin disorder, and to obtain an 
opinion as to the likelihood that any such 
disorder is related to any incident of 
military service.  Any tests or studies 
deemed necessary should be conducted, and the 
results should be reported in detail.  The 
claims file must be made available to and be 
reviewed by the examiner in conjunction with 
the examination.  Following review of the 
claims file and examination of the Veteran, 
the examiner should provide a diagnosis for 
any skin disorder identified.  The examiner 
should indicate whether it is more likely, 
less likely, or at least as likely as not (50 
percent probability) that any current skin 
disorder shown on examination arose during 
service or is otherwise related to military 
service to include the urticaria and 
dermatitis diagnosed therein.  The examiner 
must provide a rationale for all opinions 
expressed.  

3.  After the development requested above has 
been completed to the extent possible, the 
record should again be reviewed.  If the 
benefit sought on appeal remains denied, then 
the Veteran and his representative should be 
furnished with a supplemental statement of 
the case and be given the opportunity to 
respond thereto.  

Thereafter, the case should then be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010)



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


